DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 01 JULY 2022 has been considered.  In the claims, Claims 1, 7 and 16 have been amended to include limitation of previously indicated allowable subject matter. 
Claims 6 and 8 have been cancelled. 
Current pending claims are 1-5, 7 and 9-20.  Claims 16-20 were withdrawn from consideration. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 01 JULY 2022, with respect to the objection to the specification and drawings and the art rejections have been fully considered and are persuasive.  The objection the specification and drawings and the art rejections has been withdrawn. 
EXAMINER’S COMMENT
Election/Restrictions
Claim 1 is  allowable. The restriction requirement between groups , as set forth in the Office action mailed on 24 JANUARY 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 24 JANUARY 2022 is withdrawn.  Claims 16-20, directed to a method of manufacturing no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As previously indicated by the Examiner: Claims 4-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the claim limitations directed towards a width dimension of the channels in the microfluidic control chip are not found or taught in prior art. 
In the above mentioned claim, the limitation directed towards a hydrophilic layer provided as an addition layer in the microfluidic control chip is not found or suggested in the prior art.  
Applicant has amended Claim 1 to include the limitations of objected Claim 6; Claim 7 has been rewritten in independent from to include all the limitations of Claim 8 and intervening Claims 1 and 2.  Claim 16 has been amended to include the limitation of Claim 6. 
Since all pending claims now include previously indicated allowable subject matter, all pending claims are allowable.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BO XIAO on 11 JULY 2022.
In Claim 16, at the end of the claim, a period (.) has been added. 
Claims 1-5, 7 and 9-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797